The appellant asks the court to modify the judgment heretofore given by adding a direction that in giving the judgment in the court below the accrued interest on the verdict shall be included. Our consideration of the verdict and judgment was entirely in relation to the state of the case at the time the judgment appealed from was given in the court below. It was with reference to that period that we directed the entry of judgment by that court for the sum of forty-five hundred dollars, upon the going down of the remittitur. There was no intention to restrict the power of the court below, or of its clerk, to perform the ministerial duty of computing the interest which has accrued between the date of the return of the verdict and the entry of the judgment and including it in the judgment finally entered, as provided by section 1035 of the Code of Civil Procedure. The court below will be at liberty to perform that duty, or see that its clerk does so, notwithstanding the language of the mandate of the decision hereinbefore given by this court. *Page 288